Case 0:20-cv-60067-BB Document 25 Entered on FLSD Docket 07/16/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-60067-BLOOM/Valle


 RACHELLE ELISE,

        Plaintiff,

 v.

 3D LIVING & HOME SERVICES, INC.,
 and LORNA DUKES,

       Defendants.
 __________________________________/

                     ORDER DENYING APPROVAL OF SETTLEMENT

        THIS CAUSE is before the Court on the parties’ Joint Motion to Approve Settlement and

 Dismiss with Prejudice, ECF No. [24], filed on July 14, 2020. The parties seek the Court’s

 approval of a proposed FLSA Agreement (“Agreement”), ECF No. [24-1], which includes the

 award of attorney’s fees.

        Before a court may approve a compromised settlement, it must scrutinize the settlement to

 determine whether it is a fair and reasonable resolution of a bona fide dispute. See Lynn’s Food

 Stores, Inc. v. U.S. ex rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1354–55 (11th Cir. 1982). In making

 the requisite fairness determination, the Court considers the following factors: “(1) the existence

 of collusion behind the settlement; (2) the complexity, expense, and likely duration of the

 litigation; (3) the stage of the proceedings and the amount of discovery completed; (4) the

 probability of plaintiff’s success on the merits; (5) the range of possible recovery; and (6) the

 opinions of counsel.” Mason v. Wyndham Vacation Ownership, Inc., Case No. 6:10-cv-1805-Orl-
Case 0:20-cv-60067-BB Document 25 Entered on FLSD Docket 07/16/2020 Page 2 of 4
                                                          Case No. 20-cv-60067-BLOOM/Valle


 35GJK, 2012 WL 570060, at *1–2 (M.D. Fla. 2012) (citing Leverso v. SouthTrust Bank of Ala.,

 Nat’l Ass’n, 18 F.3d 1527, 1531 n.6 (11th Cir. 1994)).

        Factors the Court considers in determining whether requested attorney’s fees are

 reasonable include:

        1)      the time and labor required;
        2)      the novelty and difficulty of the questions;
        3)      the skill requisite to perform the legal service properly;
        4)      the preclusion of other employment by the attorney due to the acceptance
                of the case;
        5)      the customary fee;
        6)      whether the fee is fixed or contingent;
        7)      time limitations imposed by the client or the circumstances;
        8)      the amount involved and the results obtained;
        9)      the experience, reputation and ability of the attorneys;
        10)     the “undesirability” of the case;
        11)     the nature and length of the professional relationship with the client; and
        12)     awards in similar cases.

 Farley v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1340 n.7 (11th Cir. 1999) (citation omitted).

        The parties have agreed to settle this lawsuit for $4,658.00 consisting of $1,908.00 “for

 alleged FLSA wages,” and $2,750.00 in attorney’s fees. Agreement § 2.

        Regarding the attorney’s fees and costs, neither the Motion nor the Agreement includes

 affidavits or exhibits detailing the number of hours Plaintiff’s counsel worked on this case, the

 description of the work done for those hours, and what hourly rates were used to calculate

 reasonable fees. (See generally id.; Mot.). Without that information, the Court cannot scrutinize

 the reasonableness of the attorney’s fees and costs awarded under the Agreement. The “FLSA

 requires judicial review of the reasonableness of counsel’s legal fees to assure both that counsel is

 compensated adequately and that no conflict of interest taints the amount the wronged employee

 recovers under a settlement agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009).

 The “FLSA provides for reasonable attorney’s fees; the parties cannot contract in derogation of



                                                  2
Case 0:20-cv-60067-BB Document 25 Entered on FLSD Docket 07/16/2020 Page 3 of 4
                                                            Case No. 20-cv-60067-BLOOM/Valle


 [the] FLSA’s provisions. . . . To turn a blind eye to [a] . . . fee in an amount greater than the amount

 determined to be reasonable after judicial scrutiny runs counter to [the] FLSA’s provisions for

 compensating the wronged employee.” Id. at 351–52 (emphasis and alterations added; citations

 omitted).

         Furthermore, the FLSA requires employers who violate its provisions to pay employees

 unpaid wages and an equal amount in liquidated damages. See 29 U.S.C. § 216(b) (“Any employer

 who violates the provisions of section 206 or section 207 of this Title shall be liable to the

 employee or employees affected in the amount of their unpaid minimum wages, or their unpaid

 overtime compensation, as the case may be, and in an additional equal amount as liquidated

 damages.”). The Agreement allocates to Plaintiff $1,908.00 “for alleged FLSA wages,” Agreement

 § 2, but does not provide for liquidated damages. To comply with the FLSA, then, a proposed

 settlement must be apportioned equally between unpaid wages and liquidated damages. See id.

         As the Motion and Agreement fail to: (1) adequately explain or describe the amount of

 Plaintiff’s attorney’s fees and costs; and (2) apportion Plaintiff’s award equally between unpaid

 wages and liquidated damages, the Court cannot find the Agreement fair and reasonable and cannot

 grant the Motion. Accordingly, it is

         ORDERED AND ADJUDGED parties’ Joint Motion to Approve Settlement and

 Dismiss with Prejudice, ECF No. [24] is DENIED. The parties must submit a revised motion

 and agreement — with a proposed order and affidavits or exhibits regarding attorney’s fees and

 costs — that conform to the FLSA by July 22, 2020.




                                                    3
Case 0:20-cv-60067-BB Document 25 Entered on FLSD Docket 07/16/2020 Page 4 of 4
                                                Case No. 20-cv-60067-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on July 15, 2020.




                                              _________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
 Copies to: Counsel of Record




                                          4
